Citation Nr: 1542093	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for pes planus.

2.  Entitlement to a rating higher than 20 percent for shell fragment wound, muscle group XXIII.

3.  Entitlement to a compensable rating higher for left hand scar.

4.  Entitlement to rating higher than 10 percent for neck scars.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for facial skin (nose) cancer (skin cancer).

7.  Entitlement to service connection for myelomonocyte acute myeloid leukemia or myelodysplastic syndrome (MDS).

8.  Entitlement to service connection for B cell leukemia.


REPRESENTATION

Appellant represented by:	Daniel Smith, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967, including service in the Republic of Vietnam from January 1966 to January 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009  rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) and from an October 2011 rating decision of the Detroit, Michigan VA RO.  Jurisdiction of the September 2009 rating decision was subsequently transferred to the Detroit RO.  The September 2009 rating decision continued the current ratings for pes planus, for muscle group XXIII shell fragment wound, and left hand scar and denied service connection for PTSD.  The October 2011 rating decision granted service connection for neck scars, continued his rating for muscle group XXIII shell fragment wound, continued the noncompensable rating for left hand scar, denied service connection for MDS, denied service connection for facial skin (nose) cancer, and denied service connection for B cell leukemia.

The issues of service connection for PTSD, skin cancer, MDS, and B cell leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pes planus is characterized by tenderness at the ball of the foot and mid foot at medial arch in both feet, inward bowing, and limitations on walking distances.

2.  The Veteran's shell fragment wound, muscle group XXIII is characterized by intermittent stiffness that did not result in significant occupational effects or any effects on his activities of daily living.

3.  The Veteran's left hand scar is small, superficial, stable, not painful, and not otherwise disabling.

4.  One of the Veteran's neck scars is characterized by one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5276 (2014).

2.  The criteria for a rating higher than 20 percent for shell fragment wound, muscle group XXIII, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, DC 5323 (2014).

3.  The criteria for a compensable rating higher for left hand scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, DC 7801, 7802, 7804, 7805 (2014).

4.  The criteria for rating of 10 percent, but no more, for neck scars have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, DC 7800 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See July 2009 and August 2010 letters.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pes Planus

The Veteran was originally granted service connection for pes planus in an April 1975 rating decision.  At that time, he was assigned a noncompensable (0 percent) rating effective January 9, 1975.  He filed a claim for an increased rating in January 2003.  In a March 2003 rating decision, this disability rating was increased to 10 percent effective January 16, 2003.  The Veteran filed his current claim in March 2009.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Pes planus (flatfoot) is rated under Diagnostic Code (DC) 5276.  38 C.F.R. § 4.71a.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Id.

The Board notes that the terms "mild," "moderate," "severe," and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In August 2009, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he complained of bilateral symptoms of pain, swelling, and lack of endurance.  He denied heat, redness, stiffness, fatigability, and weakness.  He had flare ups at least once per week lasting for less than a day which limited his function by 20 to 30 percent.  He was able to stand for three to four hours with only short rest periods and able to walk one quarter mile.  Physical examination found objective evidence of tenderness at the ball of the foot and mid foot at medial arch in both feet.  There was no evidence of painful motion, swelling, instability, weakness, abnormal weightbearing or other symptoms.  There was no skin or vascular foot abnormality. There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  His alignment without weightbearing was inward bowing.  With weightbearing it was also inwardly bowed.  This was partially correctable with manipulation and there was no pain or spasm on manipulation.  There was no forefoot or midfoot malalignment.  There was no pronation.  The arch was not present either with or without weightbearing.  There was no pain on manipulation.  There was no muscle atrophy of the foot.  His gait was normal.  Ultimately, this examiner found moderate bilateral pes planus with significant occupational effects due to pain.  Specifically, he was assigned different duties.  Additionally, this disability had a mild impact on his ability to play sports, exercise, and participate in recreation activities.  It did not affect his other activities of daily living.

In his August 2010 notice of disagreement, the Veteran argued that he was entitled to a higher rating due to his inability to walk distances, pain, swelling, and use of orthodics in his shoes.

The Veteran, through his attorney has argued that the documented inward bowing represents marked deformity and, therefore, a 30 percent rating is warranted.

Based on the above, the Veteran's bilateral pes planus does not warrant a rating higher than the existing 10 percent rating.  This rating is appropriate for bilateral moderate pes planus.  See 38 C.F.R. § 4.71a, DC 5276.  A higher rating is available for severe or pronounced flat feet.  Id.  Although the Veteran has argued that his inward bowing demonstrates severe symptoms, this is specifically listed in the rating criteria as an example of symptoms associated with moderate pes planus.  See id.  Despite his complaints of swelling, there was no objective evidence of swelling on use.  The Veteran does not have pronation, abduction, painful motion, swelling, instability, weakness, abnormal weightbearing, characteristic callosities, or any other symptoms associated with a higher level of disability.  His gait was normal.  His pain significantly impacted the duties he was able to perform while working in trucking management, but it had minimal impact on his activities of daily living.   As such, the Board finds that this disability is more closely aligned with the criteria for a moderate disability than a severe one.  Moreover, given that the Veteran's symptoms are contemplated within the criteria for DC 5276 and the minimal impact on the Veteran's activities of daily living, the Board finds no reason to award separate 10 percent ratings for each foot under DC 5284 for moderate foot injuries.  See 38 C.F.R. § 4.71a.  Although the term "moderate" is used in both rating criteria, this does not mean that a moderate degree of pes planus directly equates to a moderate degree of foot injury.  See Prokarym v. McDonald, 27 Vet. App. 307 (2015).  As such, a rating higher than 10 percent for bilateral pes planus is not warranted.
	
Shell Fragment Wound

The Veteran was originally granted service connection for shell fragment wound, muscle group XXIII in an April 1975 rating decision.  At that time, he was assigned a 10 percent rating effective January 9, 1975.  He filed a claim for an increased rating in January 2003.  This was denied in a March 2003 claim.  The Veteran filed his current claim in March 2009.

In a February 2014 rating decision, this rating was increased to 20 percent, effective January 16, 2003.

Under DC 5323, injuries to muscle group XXIII are rated as noncompensable (0 percent) if slight, 10 percent if moderate, 20 percent if moderately severe, and 30 percent if severe.  38 C.F.R. § 4.73.  The Board notes that the terms "slight," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In August 2009, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he complained of stiffness during the day if he turned the wrong way, but he denied pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement.  He denied flare-ups of muscle injury residuals.  Physical examination found no intermuscular scarring, scars, residuals of nerve damage, residuals of tendon damage, residuals of bone damage, muscle herniation, loss of deep fascia or muscle substance, or limitation of motion.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  This examiner found no significant occupational effects due to this disability and it had no effect on his activities of daily living.

In March 2011, the Veteran underwent another VA examination in conjunction with this claim.  At that time, he complained of intermittent stiffness of the neck, but he denied pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement.  He denied flare-ups of muscle injury residuals.  Physical examination found no intermuscular scarring, scars, residuals of nerve damage, residuals of tendon damage, residuals of bone damage, muscle herniation, loss of deep fascia or muscle substance, or limitation of motion.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  This examiner found no significant occupational effects due to this disability and it had no effect on his activities of daily living.

Based on the above, the Veteran's shell fragment wound, muscle group XXIII, does not warrant a rating higher than the existing 20 percent.  In order to warrant the next higher rating under this diagnostic code, the Veteran's symptoms must be severe.  See 38 C.F.R. § 4.73, DC 5323.  There is no indication that they are.  Instead, the only reported symptom is intermittent stiffness.  Moreover, this disability has not resulted in significant occupational effects or any effects on his activities of daily living.  The Board finds that a disability without any such effects falls well short of "severe."  As such, a rating higher than 20 percent for shell fragment wound, muscle group XXIII, is not warranted.

Left Hand Scar

The Veteran was originally granted service connection for left hand scar in an April 1975 rating decision.  At that time, he was assigned a noncompensable (0 percent) rating effective January 9, 1975.  This rating was continued in the March 2003 rating decision.  The Veteran filed his current claim in March 2009.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Scars not of the head, face, or neck are rated under Diagnostic Code (DC) 7801 if they are deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118.  Deep scars are scars associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1).  Scars not of the head, face, or neck are rated under DC 7802 if they are superficial and do not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118.  Scars not of the head, face, or neck are rated under DC 7804 if they are superficial and unstable or painful.  Id.  Finally, under DC 7805, allows for additional disabling effects of scars to be rated under an appropriate diagnostic code.  Id.

In August 2009, the Veteran underwent a VA examination in conjunction with this claim.  At that time, his left hand scar was measured at .1 cm x 5.5 cm, for a total area of well less than 39 sq. cm.  There was no skin breakdown over the scar and no reports of pain.  This scar was superficial and stable.  There was no inflammation, edema, or keloid formation.  There were no other disabling effects.

In March 2011, the Veteran underwent another VA examination in conjunction with this claim.  Again, this scar was measured at .1cm x 5.5 cm, for a total area of well less than 39 sq. cm.  There was no skin breakdown over the scar and no reports of pain.  This scar was superficial.  There was no inflammation, edema, or keloid formation.  There were no other disabling effects.

Based on the above, the Veteran's left hand scar does not warrant more than the current noncompensable rating.  This scar is not shown to be painful, unstable, large (more than six square inches), or otherwise disabling, as required for a compensable rating.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.  As such, a compensable rating for left hand scar is not warranted.

Neck Scars

The Veteran was originally granted service connection for neck scars in the October 2011 rating decision at issue.  He was assigned a noncompensable (0 percent) rating effective July 27, 2010.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Disfigurement of the head, face, or neck is rated under Diagnostic Code (DC) 7800.  38 C.F.R. § 4.118.  The eight characteristics of disfigurement are: (1) five or more inches (13 or more cm.) in length; (2) at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour is elevated or depressed on palpation; (4) adherence to underlying tissue; (5) hypo-or hyper-pigmentation in an area exceeding six square inches (39 sq. cm.); (6) abnormal texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and (8) indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note (1).

A skin disorder with one characteristic of disfigurement is rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7800.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  Id.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  Id.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Id.

The Veteran underwent a VA examination in conjunction with this claim in March 2011.  At that time, the examiner noted two necks scars.  The first scar was located on the posterior aspect of the neck just left of the cervical area.  This scar was .3 cm x 7 cm.  There was no skin breakdown over the scar and no reports of pain.  This scar was deep.  There was no inflammation, edema, or keloid formation.  He reported cervical pain and restricted range of motion due of the cervical spine to this pain.  The second scar was located at the base of the right cervical paraspinal area.  This area has a small scar with palpable metal fragment.  This scar measured 1 cm x 1 cm.  There was no skin breakdown over the scar and no reports of pain.  This scar was superficial.  There was no inflammation, edema, or keloid formation.  No feature of set of paired features showed gross distortion or asymmetry.  These scars have no significant occupational effects and no effect on his usual daily activities.

Based on the above, the Veteran's neck scars warrant a 10 percent rating.  Specifically, the second scar is shown to have one characteristic of disfigurement (width of at least .6 cm.).  See 38 C.F.R. § 4.118, DC 7800, Note (1).  No other characteristics of disfigurement are shown.  Likewise, there is no visible or palpable tissue loss and no gross distortion or asymmetry of one feature or paired set of features.  As such, a higher rating is not warranted under DC 7800.  38 C.F.R. § 4.118.  

The first scar does not meet the criteria for a compensable rating as it has no characteristics of disfigurement, no visible or palpable tissue loss, and no gross distortion or asymmetry of one feature or paired set of features.  See 38 C.F.R. § 4.118.  Therefore, a separate rating for this scar not necessary.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as those productive of a severe level of disability or functional limitation, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Likewise, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-

Finally, the record does not show that this disability has  rendered the Veteran unemployable.  Although the Veteran is currently unemployed, this has been attributed to age-related retirement and not his service connected disabilities.  Therefore, the question  of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22  Vet. App. 447 (2009).


ORDER

A rating higher than 10 percent for pes planus is denied.

A rating higher than 20 percent for shell fragment wound, muscle group XXIII, is denied.

A compensable rating higher for left hand scar is denied.

A 10 percent rating, but not more, for neck scars is granted.


REMAND

PTSD

The Veteran has provided new evidence related to his claim for PTSD.  Specifically, he has reported reexperiencing his in-service traumas through intrusive thoughts and nightmares.  To the extent that this additional evidence may be sufficient to establish a diagnosis of PTSD, a new examination is necessary.

Additionally, the August 2009 VA examiner instead had diagnosed the Veteran with an anxiety disorder but did not provide a medical nexus opinion with regard to this disorder.  As an appellant's claim is presumed to be based on his symptoms and not limited to a specific diagnosis, such an opinion should be sought from the new examiner.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Skin Cancer, MDS, and B Cell Leukemia

The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

In this case, the record shows treatment for skin cancer and MDS, which is noted to potentially lead to leukemia.  Additionally, the Veteran's service in the Republic of Vietnam entitles him to a presumption of exposure to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has suggested a link between these disabilities and his presumed exposure and has submitted articles suggesting possible links.  This is sufficient to trigger VA's duty to provide medical examinations for these conditions.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA mental health examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD and/or anxiety.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should identify any acquired psychiatric disorders found to be present.

Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disorder was caused or aggravated by his military service, to include the claimed combat stressors or fear of hostile military activity.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

2.  Afford the Veteran a VA examination to determine the nature and etiology of any current skin cancer.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin cancer was caused or aggravated by his military service, to include his presumed exposure to herbicides.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

3.  Afford the Veteran a VA examination to determine the nature and etiology of any current MDS or leukemia.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should identify any MDS or leukemia found to be present.

Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any MDS or leukemia was caused or aggravated by his military service, to include his presumed exposure to herbicides.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

4.  Thereafter, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


